Title: To James Madison from Gabriel Crane, 25 July 1825
From: Crane, Gabriel
To: Madison, James


        
          
            Dr Sir
            Willmington July 25 1825
          
          The Supreme the sovereign Lord of Heaven and earth and of all things thereunto appertaining has now commanded me to renew my application to You for a sum of money to enable me to procede in the execution of his purposes on the earth. For those purposes see Isaiah Chapt. 2 Malachi IV. and various other parts of Scripture. I am further commanded on this occasion to shew to You—that the principle of holiness which is one of His Attributes that is ingrafted with His nature binds Him to exactions of atonement for all violations of the moral law which nature likewise make obligatory to all intellectual beings—that His the Lords requiring and enforcing this statute of atonement has been known to You as to others from the usual period of existence at which mankind are capable of understanding and appreciating the moral systems and obligations—and that notwith-standing this Your offences as You must know have been or are not only commensurable with the time that has elapsed since Your arrival to a knowledge of good and evil but likewise are proportiond in multitude and magnitude to the wealth and possessions which You have thereby acquired. He therefore the Lord the Judge of all the earth thinks proper to require of You thirty five thousand dollars in atonement for the violations of the moral obligations by You which are alluded to—the money to be remitted to me the organ of His will on this occasion at the City of Trenton N Jersey To which place I am now on my way for the purpose of laying the matter

of the Lords being now come upon the earth and His reasons therefor before the World and to proceed in the execution of His purposes according as Himself shall direct. Delude not Yourself any longer with the view escaping by any other means than the one now offerd to You in grace on this great and extra[o]rdinary day of the Lord, occasion for the ordinary means of executing great purposes on the earth. Behold the Scripture and the present disposition of the Jewish Nation and thence learn the certainty and the measure of Wrath* Which now hangs over You. O Jerusalem Jerusalem how oft woul[d] I have gathered You &c Luke XIII-34. 35. When you see or hear of the Star in the east—then you must comply with this requision without unnecessary delay if You would acquit yourself acceptably and gain the advantages proposd
          
            Gabriel Crane
          
          *The crying sin of the Jews was disobedience witholding the sacrafices commanded or requird.
        
        
          See T. Jefferson on this matter if you should think proper.
        
      